Case: 11-20496     Document: 00511923303         Page: 1     Date Filed: 07/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 17, 2012
                                     No. 11-20496
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARIBEL AMAYA ROBLES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:00-CR-875-2


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Maribel Amaya Robles pleaded guilty pursuant to a written agreement to
conspiracy to possess with intent to distribute five kilograms or more of cocaine
in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. She was sentenced
within the Sentencing Guidelines to 262 months of imprisonment. As part of her
plea agreement, Robles waived her right to appeal any aspect of her sentence.
        Robles now challenges her sentence on appeal, arguing that the district
court clearly erred, or in the alternative plainly erred, in imposing a four-level

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20496    Document: 00511923303      Page: 2   Date Filed: 07/17/2012

                                  No. 11-20496

increase for an aggravating role in the offense. See U.S.S.G. § 3B1.1(a). The
Government seeks the enforcement of the appeal waiver contained in the plea
agreement and requests that the appeal be dismissed.
      Robles does not challenge, or even address, the validity of the appeal
waiver in her brief, and she has not filed a reply brief. By failing to address the
waiver in her opening brief and failing to file a reply brief to respond to the
Government’s waiver argument, Robles has abandoned any argument that the
waiver is invalid or inapplicable. See United States v. Green, 964 F.2d 365, 371
(5th Cir. 1992).
       Although a valid waiver does not implicate our jurisdiction, see United
States v. Story, 439 F.3d 226, 230 (5th Cir. 2006), Robles’s appeal of her sentence
is clearly barred by the waiver, and the appeal is dismissed as frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2. Defense
counsel is warned that the filing of an appeal contrary to an appeal waiver the
Government intends to enforce is a needless waste of resources and could result
in sanctions. See United States v. Gaitan, 171 F.3d 222, 223-24 (5th Cir. 1999).
The proper method for addressing a situation where the client wishes to appeal
but pursuit of such an appeal would be frivolous is set forth in Anders v.
California, 386 U.S. 738 (1967) and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011).
      APPEAL DISMISSED.




                                        2